08-13555-scc     Doc 58968      Filed 10/26/18 Entered 10/26/18 15:30:46            Main Document
                                             Pg 1 of 22


 WOLLMUTH MAHER & DEUTSCH LLP
 500 Fifth Avenue
 New York, New York 10110
 Telephone:     (212) 382-3300
 Facsimile:     (212) 382-0050
 William A. Maher
 Paul R. DeFilippo
 James N. Lawlor
 Adam M. Bialek
 Mara R. Lieber

 FOX ROTHSCHILD LLP
 101 Park Avenue, 17th Floor
 New York, New York 10178
 Telephone:   (212) 878-7900
 Facsimile:   (212) 692-0940
 Michael A. Rollin
 Maritza Dominguez Braswell

 Counsel for Lehman Brothers Holdings Inc.

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 _______________________________________________ x
                                                 :                  Chapter 11
 In re:                                          :
                                                 :                  Case No. 08-13555 (SCC)
 LEHMAN BROTHERS HOLDINGS INC., et al.,          :
                                                 :
                         Debtors.                :
 _______________________________________________ x

  PLAN ADMINISTRATOR’S OMNIBUS RESPONSE TO OBJECTIONS TO MOTION
    FOR ALTERNATIVE DISPUTE RESOLUTION PROCEDURES ORDER FOR
     LEAVE TO AMEND AND EXTEND THE SCOPE OF THE ALTERNATIVE
    DISPUTE RESOLUTION PROCEDURES ORDERS FOR INDEMNIFICATION
       CLAIMS OF THE DEBTORS AGAINST MORTGAGE LOAN SELLERS

        Lehman Brothers Holdings Inc. (“LBHI” or the “Plan Administrator”), the Plan

 Administrator under the Modified Third Amended Joint Chapter 11 Plan of Lehman Brothers

 Holdings Inc. and Its Affiliated Debtors (the “Plan”), for LBHI and certain of its subsidiaries

 (collectively, the “Debtors”), submits this omnibus response to the objections made by certain
08-13555-scc          Doc 58968         Filed 10/26/18 Entered 10/26/18 15:30:46                   Main Document
                                                     Pg 2 of 22


 Sellers (the “Objectors”) to its motion, dated October 17, 2018, for an order granting leave to

 amend and extend the scope of the alternative dispute resolution procedures order for

 indemnification claims of the debtors against mortgage loan sellers [Dkt. No. 58858] (the

 “Motion”)1 and respectfully represent:

                                        PRELIMINARY STATEMENT

            1.       The Plan Administrator made a modest proposal to continue an ADR Process to

 cover new Indemnification Claims with certain minor modifications. The new claims arise from

 recent RMBS Trustee claim resolutions, but the underlying factual and legal issues are the same

 as earlier Indemnification Claims, i.e., the counterparties sold loans governed by essentially the

 same Sellers’s Guide or similar agreements, and those agreements included indemnification

 clauses triggered under the same or very similar circumstances. The Plan Administrator served

 3,000 potential counterparties with the Motion. The 14 objections and joinders of approximately

 76 Sellers can be summarized in a word – more. The Objectors want more. An absurd level of

 more. They want more documents – essentially full fact discovery before any mediation can take

 place. They want more time – they oppose even a modest shortening of time frames and removal

 of known bottlenecks from the original process. The way more delay – they want a standstill of

 any and all litigation for an indeterminate period. They want more control – they want to be able

 to veto any court-appointed mediator who they arbitrarily perceive as unfavorable. They want

 more expense – they want to shift all burdens and all costs onto the Plan Administrator by

 forcing LBHI, the mediator and estate professionals to travel to potentially hundreds of locations,

 all on the Plan Administrator’s dime. The Objectors’ only real reason to oppose the Plan

 Administrator’s effort—an on-going effort reflected in its successful management of numerous,


 1
     Capitalized terms not defined herein shall have the meaning ascribed to them in the Motion.


                                                            2
08-13555-scc     Doc 58968       Filed 10/26/18 Entered 10/26/18 15:30:46            Main Document
                                              Pg 3 of 22


 complex matters—is to create inefficiency and unnecessary burden. The objections should be

 overruled.

        2.      The Court has overseen multiple ADR processes in the Chapter 11 cases, all of

 which have tremendously benefitted creditors, litigants and this Court. The original ADR

 process succeeded as LBHI acted in good faith, selected mediators of high caliber, made sure

 that counterparties and mediators were properly informed of the claims and given access to

 substantial information and relevant evidence. Some parties settled, some did not. Many more

 may. The Objectors, by and large, are a group of counterparties that have chosen to litigate

 every issue in this Court, in the District Court, and in other courts throughout the country,

 regardless of the previous rulings which rejected their positions. Not surprisingly, they attempt

 to disrupt the ADR process and seek to make it more burdensome than litigation itself. The

 proposed changes to the ADR Order, however, will aid all parties and should be approved.

        3.      Many of the objections do not concern the Plan Administrator’s proposed

 amendments to the ADR Procedures or the expansion of the scope, but instead relate to existing

 processes and procedures in connection with the GSE Indemnification Claims. These objections

 should not be entertained. The purpose of the Motion was to expand the scope of the ADR

 Order and make minor changes based on the Plan Administrator’s mediation experience. It

 should not be an opportunity for Sellers to attack the existing ADR Indemnification Procedures,

 which have resulted in hundreds of settlements totaling tens of millions of dollars.

        4.      Many Objectors claim they lack sufficient facts about the RMBS Indemnification

 Claims. However, the Motion laid out the facts concerning the RMBS Indemnification Claims

 and all Objectors that are parties in Adv. Proc. No. 16-01019 have seen the Plan Administrator’s

 proposed amended complaint, which contains additional facts concerning the RMBS



                                                  3
08-13555-scc        Doc 58968         Filed 10/26/18 Entered 10/26/18 15:30:46                      Main Document
                                                   Pg 4 of 22


 Indemnification Claims. The suggestion that the Objectors do not know the basis for the RMBS

 Indemnification Claims is unfounded.

          5.       The record of success from the ADR Order strongly shows the merit of such a

 process here. Accordingly, as the Court has jurisdiction to order mediation, LBHI respectfully

 requests that its Motion seeking to institute the Indemnification ADR Procedures be granted.

                                                   ARGUMENT

          6.       This omnibus reply will respond to each issue raised by the objections.2

                   Objection:        The Court Does Not Have
                                     the Power To Amend Its Order

          7.       Several Objectors argue at length that the law the Plan Administrator relies upon

 for the relief are inapplicable and implies that the Court lacks the power to amend the ADR

 Order. This argument is without merit.

          8.       The Court already determined that it had the power to enter the ADR Order. To

 the extent that the ADR Order is a final order, pursuant to Rule 60(b)(6), made applicable by

 Bankruptcy Rule 9024, the Court has the power to modify the order for “any other reason that

 justifies relief.” Fed. R. Civ. P. 60(b)(6). Unlike certain other subsections of Rule 60, Rule

 60(b) has no one-year time limit on an amendment; the timing need only be reasonable, which it

 is here, given that the RMBS matters were just concluded a few months ago.3 See Howard v.

 United States, 2018 WL 3973005, at *1 (E.D.N.Y. Aug. 20, 2018), appeal docketed, No. 18-


 2
   Guild Mortgage Company’s (“Guild”) objection that it is not a successor to Liberty Financial Group, Inc.
 (“Liberty”) is not a basis to deny the Motion. As Guild acknowledges, the parties are engaged in discovery
 regarding that issue, and Guild can raise its defenses to a successor liability claim during mediation. The objection
 of Security National Mortgage Company (“Security National”)—that the Amended ADR Order does not fully track
 its modified ADR Order—is meritless, as the Plan Administrator already stated that the only modifications it was
 proposing to the Modified ADR Orders was to expand the scope to include the RMBS Indemnification Claims.
 3
  The absurdity of the objection under Rule 60 is apparent as the Court could simply authorize an entirely separate
 but identical ADR Process for RMBS-related claims.


                                                           4
08-13555-scc        Doc 58968          Filed 10/26/18 Entered 10/26/18 15:30:46                       Main Document
                                                    Pg 5 of 22


 2706 (2d Cir. Sept. 11, 2018) (allowing a motion pursuant to Fed. R. Civ. P. 60(b)(6) that was

 over four years old, finding it was reasonable considering the movant was diligent, there was no

 prejudice to the opposing party, and it would not undermine the interests of finality).

          9.       Moreover, to the extent the ADR Order is interlocutory, it is well established that

 a court “possesses the inherent procedural power to reconsider, rescind, or modify an

 interlocutory order for cause seen by it to be sufficient.” City of Los Angeles, Harbor Div. v.

 Santa Monica Baykeeper, 254 F.3d 882, 885 (9th Cir. 2001) (emphasis added). This power

 extends to bankruptcy courts. In re Levander, 180 F.3d 1114, 1119 (9th Cir. 1999).

 Accordingly, the Court possesses the inherent power to modify its orders.

          10.      As the Objectors cannot articulate how the Court has the power to enter the ADR

 Order but not the power to amend it, this objection should be overruled.

                   Objection:         The Court Does Not Have Jurisdiction to Amend the Order

          11.      Some Objectors argue that “at this stage and absent the provision of more

 concrete facts . . . the Court lacks the requisite subject matter jurisdiction over the putative new

 claims, such that any mandatory form of dispute resolution order pursuant to the Proposed ADR

 Order cannot be properly issued or imposed on them.” Acre Opp.4 at 6. This argument makes

 little sense.5

          12.      The Court already concluded it had subject matter jurisdiction to consider the

 same relief when it entered the ADR Order. See ADR Order ¶ A (“The Court has jurisdiction to

 enter this Order . . . [p]ursuant to Paragraph 77 of the Confirmation Order and Section 14.1 of the


 4
  Limited Objection and Reservation of Rights to Motion of Lehman Brothers Holdings Inc. For Leave to Amend
 and Extend the Scope of the Alternative Dispute Resolution Procedures Order For Indemnification Claims of the
 Debtors Against Mortgage Loan Sellers [Dkt. No. 58593].
 5
  The fact that certain parties have appealed this Court’s determination that it has subject matter jurisdiction over the
 claims does not prevent this Court from entering the Amended ADR Order. Cf. Nw. Nat’l Ins. Co. v. Insco, Ltd.,
 866 F. Supp. 2d 214, 217 (S.D.N.Y. 2011).

                                                            5
08-13555-scc      Doc 58968      Filed 10/26/18 Entered 10/26/18 15:30:46            Main Document
                                              Pg 6 of 22


 Plan . . . .”); see also Memorandum Decision and Order Denying Omnibus Motion to Dismiss for

 Lack of Subject Matter Jurisdiction and Improper Venue [Adv. Proc. No. 16-01019, Dkt. No.

 606]. Although the facts are nearly identical to the original ADR motion, Objectors argue that

 the Plan Administrator has not provided enough facts for the Court to determine that it has

 subject matter jurisdiction over the amendment. This argument falls flat.

         13.     Assuming that the more-stringent standard for post-confirmation jurisdiction

 applies, this Court may nonetheless exercise jurisdiction over a motion such as this one if the

 matter has a “close nexus” to the bankruptcy case. See Ace Am. Ins. Co. v. DPH Holdings Corp.

 (In re DPH Holdings Corp.), 448 Fed. App’x 134, 137 (2d Cir. 2011) (summary order and

 opinion holding the lower court was correct in first determining whether it had jurisdiction using

 the close nexus test). “Broadly speaking, the proceeding must affect some aspect of the plan—

 its meaning, its implementation or its consummation—to come within the Court’s post-

 confirmation jurisdiction.” General Media, Inc. v. Guccione (In re General Media, Inc.), 335

 B.R. 66, 74 (Bankr. S.D.N.Y. 2005). In the case of a liquidating plan, the close nexus text is

 more easily satisfied because of the anticipation that the bankruptcy court will be involved in the

 liquidation process after confirmation. See E. Airlines, Inc. v. General Mills, Inc. (In re

 Ionosphere Clubs, Inc.), 1999 Bankr. LEXIS 1875, at *18 (Bankr. S.D.N.Y. May 12, 1999). As

 Judge Lifland noted in In re Ionosphere:

                 Because ‘the liquidation purpose is effectuated by the bankruptcy
                 estate, via the trustee, creditors’ committee or disbursing agent,
                 marshaling assets for distribution to creditors. . . disputes between
                 the debtors and others that develop out of liquidation are the
                 responsibility of the bankruptcy court.’

 Id. (citation omitted).




                                                  6
08-13555-scc     Doc 58968       Filed 10/26/18 Entered 10/26/18 15:30:46            Main Document
                                              Pg 7 of 22


        14.     The close nexus requirement is satisfied here, particularly given that this is a

 liquidating Plan. As the Plan Administrator for the post-confirmation Debtors, LBHI is directed

 to wind down and liquidate the assets of all the Debtors. Plan § 7.6. The liquidation of all the

 assets, including eventually LBHI itself, will be used to fund distributions by operation of the

 implementation provisions of the Plan. Plan § 6.1(b)(iii). Section 8.14(b) of the Plan and

 paragraph 79 of the Confirmation Order both provide that the Debtors retain the right to assert

 and prosecute Indemnification Claims. The foregoing provisions also make clear that LBHI will

 pursue Indemnification Claims to fund additional distributions to creditors. Liquidating the

 Indemnification Claims undoubtedly will affect recoveries by creditors, a factor which warrants

 the exercise of post-confirmation jurisdiction. See In re Ionosphere, 1999 Bankr. LEXIS 1875,

 at *20-21; In re Allegiance Telecom, Inc., 356 B.R. 93, 98 (Bankr. S.D.N.Y. 2006).

        15.     As with the Indemnification Claims that arose from the GSE Settlement

 Agreements, the Plan Administrator provided sufficient information concerning the RMBS

 Trustee Indemnification Claims to establish that the Court has jurisdiction. In the Motion, the

 Plan Administrator explained that the RMBS Trustees filed proofs of claim for the Defective

 Loans sold by Sellers and explained how the Plan and the Confirmation Order provided for

 jurisdiction. Motion at 7-11. Beyond saying they need more “concrete facts,” Objectors have no

 other basis to contend that the Court lacks subject matter jurisdiction.

        16.     Finally, the Plan Administrator is not requesting that the Court enter dispositive

 final or even interlocutory orders on the RMBS Indemnification Claims themselves. Rather, the

 relief requested is a settlement process to resolve outstanding claims held by LBHI. That relief

 is clearly consistent with and authorized under the Plan and Confirmation Order. Accordingly,

 this objection should be overruled.



                                                  7
08-13555-scc       Doc 58968       Filed 10/26/18 Entered 10/26/18 15:30:46                  Main Document
                                                Pg 8 of 22


                 Objection:       Only Parties Who Have Not Mediated Before
                                  Should Be Subject to the Amended ADR Order

         17.     Guild argues that only the parties who have not participated in the ADR process

 should be subject to the Amended ADR Order. Guild Opp.6 at 3-4. In support of this argument,

 Guild claims that the Plan Administrator’s process is defective. The fact that Guild and the Plan

 Administrator had an unsuccessful mediation does not warrant what Guild requests. All

 Indemnification Claims should be subject to the Amended ADR Order, as the purpose of that

 order is to resolve the claims without having to engage in full-blown litigation. If certain Sellers

 were permitted to effectively opt out of the Amended ADR Order, then the mandatory nature of

 the process would be undone and the process undermined as that is a key feature of its success.

         18.     Moreover, now that all incoming RMBS claims have been resolved, the Plan

 Administrator is optimistic that some of the prior barriers to mediated settlements have been

 removed, and that failed mediations may be rejuvenated. Accordingly, this objection should be

 overruled.

                 Objection:       The Litigation Should Be Stayed

         19.     Certain Objectors argue that “[a]ll other matters, including the pending litigation

 in Case No. 16-01019 and related adversary proceedings, and the Objector’s responses to

 LBHI’s motion for leave to serve a Third Amended Complaint, should be adjourned pending

 LBHI’s production of” additional documents. Acre Opp. at 10. Objectors reason that “the

 parties need time to assess the claims and defenses and reach resolution before proceeding to

 expensive litigation.” Id. This objection should be overruled.

         20.     First, coupling a demand for a standstill of all Indemnification Claims (GSE and



 6
  Guild Mortgage Company’s Joinder of Objection and Objection to Lehman Brothers Holdings, Inc.’s Motion for
 Leave to Extend the Scope of the ADR Procedures [Adv. Proc. No. 17-01001, Dkt. No. 63].

                                                       8
08-13555-scc     Doc 58968      Filed 10/26/18 Entered 10/26/18 15:30:46             Main Document
                                             Pg 9 of 22


 RMBS) while simultaneously demanding what is the equivalent of complete discovery (as

 discussed below) from a plaintiff, demonstrates that the objections are not propounded for the

 purpose of enhancing the ADR process. Rather, such objections advocate for expansive, pre-

 litigation and one-sided discovery hoping to delay both the litigation and the ADR process.

        21.     Second, Case No. 16-01019 does not currently include the RMBS Indemnification

 Claims, and Objectors fail to explain why the GSE Indemnification Claims should also be stayed

 for them to assess their claims and defenses to the RMBS Indemnification Claims. This

 objection is contrary to the position many Objectors have taken in opposing the Plan

 Administrator’s motion to amend the complaints to include the RMBS Indemnification Claims.

 Certain of the Objectors claim they are prejudiced by adding the RMBS Indemnification Claims

 as the two sets of indemnification claims are not sufficiently similar and allowing joinder would

 delay the litigation. These positions are both irreconcilable and independently insupportable.

        22.     Third, the Objectors’ proposal is impracticable. Case No. 16-01019 has nearly 80

 defendants. It would take significant time for the Plan Administrator to provide all 80

 defendants with complete discovery, allow them to “assess the claims and defenses,” then once

 the cases are joined, conduct its own discovery, in effect, doubling the time spent on discovery.

 Under any analysis, the foregoing process would not be cost effective, undercutting the

 Objectors’ objections. In any event, the next phase of the cases will be fact discovery, meaning

 many documents Objectors seek will be provided in the proceedings (as opposed to just the entry

 of the Amended ADR Order).

        23.     Fourth, nothing in the rules or case law prohibits mediation while litigation is

 taking place. To the contrary, mediation is often pursued parallel to litigation because mediation

 can push the parties to resolve their claims and defenses at a reduced cost at any stage of the



                                                  9
08-13555-scc     Doc 58968      Filed 10/26/18 Entered 10/26/18 15:30:46             Main Document
                                            Pg 10 of 22


 litigation. See In re Teligent, Inc., 417 B.R. 197, 205 (Bankr. S.D.N.Y. 2009) (“Mediation plays

 a critical role in the resolution of lawsuits by fostering settlement and preserving personal and

 judicial resources.”). That is what Plan Administrator seeks here.

         24.    Accordingly, the Proposed Amended ADR Order should not include a litigation

 standstill.

                Objection:      The Proposed Amended ADR Order Must Provide
                                That No Party Waives Any Rights, Arguments or Defenses

         25.    Certain Objectors assert the need for specific amendments to the Indemnification

 ADR Order to protect the Sellers’ rights. Specifically, Sellers request language that “no party

 waives any rights, arguments or defenses, including, but not limited to, with respect to subject

 matter jurisdiction and/or venue, improper and/or inconvenient forum.” Acre Opp. at 10-11.

 The proposed changes are redundant of existing provisions and simply unnecessary.

         26.    As a preliminary matter, the ADR Order already states as follows: “The parties’

 participation in the Indemnification ADR Procedures set forth herein, including the

 Notice/Response Stage and the Mediation Stage, shall not cause either LBHI or any individual

 Seller to waive or release any claims defenses or remedies that the individual parties would

 otherwise hold.” Amended ADR Order ¶ 15. The Plan Administrator requests no change to that

 language. Objectors do not explain why this language is insufficient—particularly as the defense

 of subject matter jurisdiction cannot be waived.

         27.    As with the original ADR Order, any mediation will be non-binding, and, by its

 very nature, the parties waive no claims, defenses, or remedies that they may have by

 participating in mediation. Concerns over waiver of any claims, defenses, or remedies are

 unfounded.




                                                  10
08-13555-scc        Doc 58968         Filed 10/26/18 Entered 10/26/18 15:30:46                     Main Document
                                                  Pg 11 of 22


                  Objection:        The Plan Administrator Needs to Provide Detailed
                                    Evidence Concerning the Indemnification Claims

         28.      Objectors argue that the Plan Administrator should have to provide an

 extraordinary amount of information and documentation in connection with the mediation and

 that this requirement should be set out in the Amended ADR Order. Many of those Objectors

 make a document demand for ten (10) or more broad categories of documents. See, e.g.,

 Wintrust7 Opp. at 12; Acre Opp. at 4-5 ¶ 9. The Objectors seek pre-litigation discovery in a non-

 binding mediation without having to provide reciprocal discovery.8 Objectors argue that “[these]

 documents were among those that the Plan Administrator deemed necessary to review in order to

 resolve the ‘Private Label Trustees’ claims about specific loans and are critical to establishing

 the Objectors’ potential liability.” Wintrust Opp. at 4; see also Acre Opp. at 5. The idea that the

 Plan Administrator should provide all the information obtained and produced in the Estimation

 Proceeding, which was analogous to a trial, during a non-binding mediation defeats the purpose

 of ADR, which is to settle claims without having to litigate claims to trial.

         29.      Despite certain Objectors’ mischaracterization of the existing ADR process, the

 Plan Administrator provided substantial contract and loan level information in connection with

 prior mediations.9 For example, the Plan Administrator provided borrower information, portions


 7
  Limited Objection and Reservation of Rights in Response to the Plan Administrator’s Motion for Leave to Amend
 and Extend the Scope of the Alternative Dispute Resolution Procedures Order for Indemnification Claims of the
 Debtors Against Mortgage Loan Sellers [Dkt. No. 58955].
 8
  Some Objectors argue that the Court should only enter the amended order after they have full discovery. Acre
 Opp. at 4. The demand that the Plan Administrator must provide full discovery before it has joined issue by
 bringing suit is patently unreasonable and should be rejected.
 9
  Response Mortgage Services, Inc. (“RMS”) argues that the complaints are insufficient to permit meaningful
 mediation. RMS’s presumption that Sellers will only have a complaint is incorrect. The Plan Administrator will
 provide the mediator and each Seller with a position statement and substantial evidence, including all or relevant
 portions of the contract documents, as well as loan-level information, documentation of breaches, losses and other
 data. Other objections arguing that materials received to date contain very little information regarding the new
 claims are similarly incorrect in their premise.


                                                         11
08-13555-scc       Doc 58968        Filed 10/26/18 Entered 10/26/18 15:30:46                  Main Document
                                                Pg 12 of 22


 of the loan file and evidence of the alleged breaches. The Plan Administrator also provided the

 Seller’s Guide, the Seller’s agreements governing the sale and/or broker of the loans and

 settlement materials. It also provides the loan loss amounts. When it has received reasonable

 requests for relevant additional information, the Plan Administrator has provided it if it is

 accessible. The Plan Administrator intends to continue to provide the foregoing information.

         30.      The purpose of ADR is to resolve the Indemnification Claims in a timely, cost

 efficient manner. The Plan Administrator understands that the Sellers need information to

 evaluate the claims but requiring the Plan Administrator to provide full fact discovery is neither

 fair nor cost efficient. Accordingly, the objection should be overruled, and the Amended ADR

 Order should require the Plan Administrator to provide the same or similar information provided

 in the original ADR process, supplemented when necessary.

                  Objection:       The Motion Shortens the Time to
                                   Respond to the Indemnification ADR Notice

         31.      Certain Objectors are opposed to any reductions of time, no matter how

 reasonable. Objector iFreedom Direct Corporation’s (“iFreedom”) not only takes issue with the

 Plan Administrator’s proposed amendment shortening the time that a Seller must respond to an

 Indemnification ADR Notice from twenty (20) to fifteen (15) days, it also suggests it should

 have more than twenty (20) days. See iFreedom Opp.10 at 3. Other Objectors similarly argue

 that they should be given more time to respond to “formulate a thoughtful response.” See Acre

 Opp. at 12-13.

         32.      Objectors misunderstand the Plan Administrator’s purpose in shortening the time.

 Based on prior experience, a fifteen (15)-day period to reply is sufficient in the majority of


 10
   iFreedom Direct Corporation’s Objection and Reservation of Rights Concerning Motion of Lehman Brothers
 Holdings Inc. For Leave to Amend and Extend the Scope of the Alternative Dispute Resolution Procedures Order
 for Indemnification Claims of the Debtors Against Mortgage Loan Sellers [Dkt. No. 58916].

                                                       12
08-13555-scc        Doc 58968         Filed 10/26/18 Entered 10/26/18 15:30:46                       Main Document
                                                  Pg 13 of 22


 mediations. Many Sellers are represented by counsel that has already participated in mediations,

 so the Statements of Position it receives from the Plan Administrator will contain familiar

 information and generate substantially similar responses from Sellers as it has in the past.

 Moreover, the exchange of position statements is intended to provide the mediator with key

 information and the parties’ starting positions, not replace mediation. Some Sellers submit

 lengthy responses, others choose not to. In the past, the exchange of position statements has not

 been the key factor in achieving a settlement. The majority of ADR settlements, in fact, occur

 either prior to any exchange of position statements or as a result of the actual mediation, which is

 why the Plan Administrator has proposed streamlining the process to reflect experience.

          33.      In any event, the Plan Administrator is amenable to reasonable extensions of time

 on a case-by-case basis. The shortening of time is not prejudicial. Accordingly, the objection

 should be overruled.

                   Objection:        The Plan Administrator is Permitted to Unilaterally
                                     Elect to Cease “Pre-Mediation” Communications
                                     and Automatically Force the Parties Into Mediation

          34.      As another example of why the ADR Procedures “impose additional financial and

 other [unfair] burdens” (iFreedom Opp. at 3), iFreedom mistakenly cites to non-existent ¶ 6(d) of

 the ADR Order. The Plan Administrator suspects iFreedom likely intended to refer to ¶ 6(b),

 which states that “once LBHI serves an Indemnification ADR Package upon a Seller, the Seller

 must serve the required responses.” Amended ADR Order ¶ 6(b).11 It appears iFreedom takes

 issue with the fact that the ADR Procedure is mandatory.




 11
   iFreedom notes that the numbering is incorrect. The numbering in the Proposed Amended ADR Order is
 (attached to the Motion as Exhibit A) is correct, but the redline (Ex. B) did not automatically renumber. However,
 iFreedom appears to cite to paragraphs in both Exhibits. Moreover, the sections it cites to in certain instances (such
 as paragraph 6(b) are not correct in either Exhibit. As such, the Plan Administrator’s response to iFreedom’s
 arguments is based upon its best understanding of what iFreedom is citing.

                                                           13
08-13555-scc     Doc 58968      Filed 10/26/18 Entered 10/26/18 15:30:46             Main Document
                                            Pg 14 of 22


        35.     The ADR Procedure has always been mandatory, and the Motion did not seek an

 alteration. This Court has already concluded that directing participation in mandatory mediation

 is not inherently unfair when it entered its original ADR Order. See ADR Order. Mandatory

 mediation is not unfair because it is non-binding and the Sellers cannot be forced to settle. See

 Woods v. Holy Cross Hospital, 591 F.2d 1164, 1176-77 (5th Cir. 1979) (held mandatory

 mediation process “do not violate the federal right to due process of law of law”). In fact, the

 mandatory nature of the process is a key feature that will likely lead to more and earlier

 settlements. As such, this objection should be overruled.

                Objection:     The Plan Administrator Is Unilaterally Able to Contact a Mediator

        36.     In the Amended ADR Order, the Plan Administrator will contact the mediator to

 schedule the initial mediation date. This is a change from the original ADR Order, where the

 Plan Administrator and the Seller contacted the mediator together. iFreedom (again, without

 reasoning) cites to this change as imposing additional burdens. In fact, the change is intended to

 eliminate a bottleneck in the prior process and adds no additional costs or burdens. On the

 contrary, it streamlines the process and promotes efficiencies.

        37.     In the Plan Administrator’s experience, despite completed exchanges of mediation

 materials, Sellers would sometimes simply avoid contacting the mediator with the Plan

 Administrator (or refuse to tender their share of the mediator’s retainer), therefore delaying

 mediation. While the Plan Administrator can contact the mediator to schedule the mediation

 without the Seller, the Plan Administrator cannot unilaterally choose a date. Although the

 proposed change is reasonable, in the alternative, the Plan Administrator would agree to a

 deadline by which the parties must contact the mediator together, and only if that deadline

 passes, the Plan Administrator would then be permitted to contact the mediator unilaterally.



                                                 14
08-13555-scc      Doc 58968     Filed 10/26/18 Entered 10/26/18 15:30:46             Main Document
                                            Pg 15 of 22


                Objection:      The Process for the Selection of Mediators is Unfair

        38.     Some Objectors assert that the procedure for the selection of the mediator unfairly

 favors LBHI. They suggest the parties should jointly select the mediator for each dispute and

 that the list of mediators should be expanded. The proposal is unnecessary and only increases

 the potential for delay.

        39.     As a preliminary matter, the objections imply that the listed mediators are

 incapable of being neutral because the Plan Administrator has identified them. The Objectors

 fail to recognize that the mediators are not adjuncts of the Plan Administrator, but are court-

 appointed. They are well known to the Court and counsel for many parties and are upstanding

 members of the bar. The mediators are also conflict free. There is no basis for such an

 implication.

        40.     The Plan Administrator believes that it must select the mediator for practical

 reasons. First, most Sellers or their counsel will participate in one or two mediations. However,

 the Plan Administrator handles potentially hundreds of mediations, many overlapping or

 occurring at the same time. The Plan Administrator needs the flexibility to select mediators

 based on work load and availability to keep the process moving. Only the Plan Administrator

 knows the work loads of mediators and can distribute matters among them.

        41.     It is also impractical to require the Plan Administrator and the Sellers to mutually

 select an independent mediator. Given past experience in simply trying to schedule mediations

 with certain Sellers, requiring mutual consent will only create a new bottleneck to mediation.

 Moreover, an impasse will require the parties to involve the Court to appoint a mediator. That

 process is inefficient and costly, and would lead to further delays.




                                                  15
08-13555-scc        Doc 58968         Filed 10/26/18 Entered 10/26/18 15:30:46                     Main Document
                                                  Pg 16 of 22


          42.      The Objectors also argue that the mediator list should not be limited to mediators

 chosen by the Plan Administrator.12 Such a demand increases the cost and chance of delay.

 Most listed mediators have already conducted ADRs as to GSE Indemnification Claims. They

 have experience in understanding and evaluating the claims, and have examined much of the

 same documentation and reviewed legal arguments and evidence in the context of mediation.

 Those mediators also have invaluable experience facilitating settlements. In stark contrast, new

 mediators will have a substantial learning curve, with the attendant cost and delay, and will

 likely have no experience in settling such claims.

          43.      Finally, Security National Mortgage argues that the parties “should be entitled to

 have the opportunity to utilize an acceptable mediator who has no previous involvement with

 mediating a matter involving LBHI relative or similar claims.” SNMC Opp.13 at 5. In other

 words, an existing mediator’s familiarity with the legal issues and claims is reason enough to

 reject them. Security National’s proposal would cause extraordinary delay and would be

 inefficient. Taken to its logical conclusion, Security National’s position means that no mediator

 could be used twice, or, stated differently, every case must have a different mediator.

          44.      Finally, selecting a mediator gives the Plan Administrator no advantage as

 mediations are non-binding. Simply stated, the mediator is not a decision-maker. The Sellers

 can decline to settle if good faith efforts fail. It is therefore, in the Plan Administrator’s own

 interest to select effective mediators.



 12
   iFreedom argues that it “has no idea how much these mediators cost or their qualifications.” iFreedom Opp. at 3-
 4. The mediator’s information is available in the public domain, and iFreedom actually mediated in front of at least
 one of them. Additionally any argument that mediators approved by this Court or the Southern District of New
 York are unqualified is unfounded.
 13
   Response of Security National Mortgage Company to the Motion of Lehman Brothers Holdings Inc. for Leave to
 Amend and Extend the Scope of the Alternative Dispute Resolution Procedure Orders for Indemnification Claims of
 the Debtors Against Mortgage Loan Sellers [Dkt. No. 58956].

                                                          16
08-13555-scc     Doc 58968      Filed 10/26/18 Entered 10/26/18 15:30:46           Main Document
                                            Pg 17 of 22


                Objection:     New York Is an Inconvenient
                               Venue for the Mediation to Take Place

        45.     Response:      Certain Objectors complain that parties should agree on the

 location of mediation, rather than requiring mediation in New York. As a threshold matter, such

 objections ignore that the Indemnification ADR Procedures are consistent with the principle of

 centralizing bankruptcy disputes to one forum. See In re Woodward & Lothrop Holdings, Inc.,

 205 B.R. 365, 376 (Bankr. S.D.N.Y. 1997); see also iFreedom Direct Corp. v. Lehman Bros.

 Holdings Inc., 2017 WL 3671573, at *6 (D. Utah Aug. 24, 2017) (dismissing declaratory

 judgment action against LBHI because the Bankruptcy Court provided a better forum for

 resolution); Guaranty Bank v. Lehman Bros. Holdings Inc., [No. 2:15-CV-00549, Dkt. No. 32],

 at 3 (E.D. Wis. May 20, 2016) (same); Gateway Mortg. Grp., LLC v. Lehman Bros. Holdings

 Inc., [No. 4:16-CV-02123, Dkt. No. 32] (S.D. Tex. Sept. 13, 2016) (same), aff’d 694 F. App’x

 225 (5th Cir. 2017); Sec. Nat’l Mortg. Co. v. Lehman Bros. Holdings Inc., 2016 WL 6396343, at

 *8–11 (Del. Super. Ct. Aug. 24, 2016) (same). The burden imposed on the Plan Administrator to

 mediate with thousands of Sellers in multiple occasions far outweighs the minimal burden on the

 Sellers from mediating their limited number of disputes in New York. And, contrary to

 iFreedom’s assertion, the Plan Administrator does not have vastly superior resources, as its

 purpose is to reduce costs and maximize distributions to creditors.

        46.     In connection with this argument, certain Objectors also ask that Sellers be

 allowed to appear at mediation via telephone or video conference. The Plan Administrator has

 been involved with dozens of mediations in connection with the ADR Order, and hundreds of

 other mediations since it filed for bankruptcy, and in its experience, video conference mediations

 are far less effective and often a waste of time and resources. Parties engage in more meaningful

 discussions when the mediator communicates in person and opines on the value of claims. And,

                                                 17
08-13555-scc     Doc 58968      Filed 10/26/18 Entered 10/26/18 15:30:46               Main Document
                                            Pg 18 of 22


 the idea that the parties could meaningfully engage with a mediator over the telephone is

 unfounded, as nuances like tone and body language would be absent.

        47.     Finally, it makes little sense for a mediator and the Plan Administrator to travel to

 dozens of locations, along with a team of professionals, to mediate with different parties. The

 cost and inconvenience of coordinating such a massive logistical challenge for the Plan

 Administrator is far greater than what is required of one Seller for one mediation.

                Objection:     The Mediator Can Unilaterally Select a Mediation
                               Date Without Regard to the Seller’s Availability,
                               and the Sellers Must Pay a Deposit Upon Request

        48.     iFreedom states that “[p]aragraph 8(f) permits the mediator to unilaterally select a

 mediation date without regard to iFreedom’s availability.” iFreedom Opp. at 4. This statement

 misconstrues that paragraph. Paragraph 8(f) states that “if the parties are unable to agree on a

 date for the mediation, the mediator will fix a date at his or her discretion.” This proposed

 amendment responds to the Plan Administrator’s experience with the initial ADR Order, where

 Sellers would claim they had no availability for long extended periods of time to avoid

 mediating. This paragraph is not intended to permit the mediator fix a date without regard for

 legitimate scheduling conflicts.

        49.     iFreedom also argues that “[p]aragraph 15” unfairly “requires iFreedom to pay an

 unspecified deposit to the unilaterally selected mediator within 10 days and failure to do so

 would subject iFreedom to sanctions.” Id. First, as explained below, Sanctions can only be

 entered if the Court determines that either party is not acting in good faith. Second, the

 requirement that a party pay a deposit upon request within 10 days was added for the same

 reason discussed in ¶ 32 above. In the initial ADR Order, Sellers would refuse to pay a

 mediators deposit in an attempt to circumvent participating in mediation. A Seller will, of



                                                 18
08-13555-scc      Doc 58968       Filed 10/26/18 Entered 10/26/18 15:30:46              Main Document
                                              Pg 19 of 22


 course, be informed of the amount of the deposit during the process of selecting the mediator,

 and any legitimate financial concerns will be considered during scheduling. Again, Sanctions

 can only be imposed if the Court finds a party was not participating in good faith.

                  Objection:     Costs and Fees Should Be Incurred by Debtors

         50.      Response:      Some objectors contend that all costs and mediator fees should be

 incurred by the Plan Administrator as it is the party requesting mediation. Under the American

 Rule, absent statutory authority, attorneys’ fees, costs and expenses are usually the burden of

 each party; consequently, mediating parties are not entitled to shift the costs and fees of

 mediation to the other party. See Grove v. Wells Fargo Fin. Cal., Inc., 606 F.3d 577, 579 (9th

 Cir. 2010) (noting that under the “American Rule,” non-taxable costs, including “mediation

 services” are borne by each party absent statutory authority to the contrary) (citation omitted);

 Tiedel v. Nw. Mich. Coll., 865 F.2d 88, 93-94 (6th Cir. 1988) (reversing an award of mediation

 costs and attorneys’ fees to the prevailing party at trial arising from a local rule that shifted fees

 and expenses if the prevailing party was also successful in mediation; district court lacked

 authority to ignore the American Rule to make mediation more meaningful). Such treatment is

 appropriate considering that all parties, including the Sellers, can benefit from good faith

 participation.

                  Objection      The Plan Administrator Can Remove a
                                 Proceeding to the Court Without Any Basis in Law

         51.      iFreedom argues that “[p]aragraph 12 may be construed to vest LBHI with

 unfettered ability to remove a proceeding to this Court without regard to applicable law. LBHI

 should not have any greater rights than those afforded under existing legal authority.” iFreedom

 Opp. at 4. Other Objectors make a similar objection. See Acre Opp. at 13 (“Any Other Actions

 by Sellers in Other Courts Must be Governed by Applicable Law”).

                                                   19
08-13555-scc         Doc 58968      Filed 10/26/18 Entered 10/26/18 15:30:46            Main Document
                                                Pg 20 of 22


           52.     Objectors misconstrue the relevant paragraph. Paragraph 1214 in question states:

                   Removal. If a Seller has commenced any action or proceeding in any
                   other court or forum, or commences any other action or proceeding
                   in any other court or forum following service upon it of an
                   Indemnification ADR Package, LBHI may seek to remove to this
                   Court any such lawsuit, proceeding, or claim and to defend or take
                   action in any such other court or proceeding to protect LBHI’s
                   creditors, despite the incomplete status of the steps prescribed under
                   the Indemnification ADR Procedures.

 The Plan Administrator’s ability the “seek to remove” an action to this Court does not afford the

 Plan Administrator “greater rights than those afforded under existing legal authority.” The

 paragraph only allows the Plan Administrator to seek to remove an action that is incomplete

 under the Indemnification ADR Procedures in response to a Seller commencing an action against

 the Plan Administrator. It does not grant the Plan Administrator the ability to have a proceeding

 heard before this Court without regard to applicable law. This is based on experience. As, in

 each of the four cases where a Seller sought to have an out-of-district court hear the

 Indemnification Claims instead of this Court, the other court applied the law applicable in that

 jurisdiction (and concluded that the case should be centralized and heard in this Court).


                   Objection:      The Plan Administrator Will Unfairly Wield
                                   Sanctions Against the Sellers Without Any Recourse

           53.     Response:       iFreedom argues that “[p]aragraph 10 appears to permit the Court

 to enter sanctions without due process based solely on a ‘report’ from the mediator.” iFreedom

 Opp. at 4. This argument misstates when sanctions can be entered.

           54.     Sanctions can only be entered “[i]f, after notice and a hearing, the Court

 determines [either party] has not complied with the Indemnification ADR Procedures in good

 faith,” that party may be subject to Sanctions. Amended ADR Order ¶ 12 (emphasis added). If a


 14
      Paragraph 14 in the Amended ADR Order.

                                                    20
08-13555-scc     Doc 58968       Filed 10/26/18 Entered 10/26/18 15:30:46             Main Document
                                             Pg 21 of 22


 mediator issues a report that a party is not acting in good faith, the Court can simply schedule a

 hearing without a motion from the party. This does not mean that the Court can enter Sanctions

 based solely on the mediator report; the other party is afforded a hearing where it can dispute the

 contents of the mediator report.

                Objection:      The ADR Order Contains Disputed Findings and Conclusions

        55.     Some Objectors claim that the ADR Order makes disputed findings. As noted,

 except with respect to the Court’s authority to enter the Amended ADR Order, there are no

 findings or conclusions that prejudice the Sellers in any future or current litigation. As noted, the

 ADR Order expressly provides as follows: “The parties’ participation in the Indemnification

 ADR Procedures set forth herein, including the Notice/Response Stage and the Mediation Stage,

 shall not cause either LBHI or any individual Seller to waive or release any claims defenses or

 remedies that the individual parties would otherwise hold.” Amended ADR Order ¶ 15. The

 language sufficiently protects the Sellers.

                Objection:      Certain Sellers Were Not Served

        56.     Certain Objectors allege that some “Objectors were never even properly served

 this Motion” and identify a number of Sellers. See Acre Opp. at 3 n.4. However, other than

 stating that “[o]n information and belief in consultation with the principal for each Objector”

 those Objectors were not served, counsel fails to explain why it believes they were not properly

 served. The Plan Administrator used the most recent addresses it had for service, satisfying the

 notice requirements. Each of those Objectors appears on the affidavit of service for the Motion

 [Dkt. No. 58876], has received notice of the Motion (since it is objecting to it) and at least three

 entities listed were served with the Motion through the same counsel which is objecting. See id.

 Without more, this argument is meritless. Old Republic Ins. Co. v. Pac. Fin. Servs. of Am., Inc.,



                                                  21
08-13555-scc      Doc 58968      Filed 10/26/18 Entered 10/26/18 15:30:46             Main Document
                                             Pg 22 of 22


 301 F.3d 54, 57-58 (2d Cir. 2002) (“In New York, a process server’s affidavit of service

 establishes a prima facie case of the account of the method of service, and thus, in the absence of

 contrary facts, we presume that [the party] was properly served . . . .”).

                                           CONCLUSION

          WHEREFORE, for the reasons set forth above, LBHI respectfully requests that the Court

 (i) overrule the objections to the Motion; (ii) grant the Motion; and (iii) grant such other and

 further relief as the Court may deem just and appropriate.

 Dated:          New York, New York
                 October 26, 2018

                                                    Respectfully submitted,

                                                    /s/ William A. Maher
                                                    William A. Maher
                                                    James N. Lawlor
                                                    Paul R. DeFilippo
                                                    Adam M. Bialek
                                                    Mara R. Lieber
                                                    WOLLMUTH MAHER & DEUTSCH LLP
                                                    500 Fifth Avenue
                                                    New York, New York 10110
                                                    Telephone: (212) 382-3300
                                                    Facsimile: (212) 382-0050

                                                    -and-

                                                    Michael A. Rollin
                                                    Maritza Dominguez Braswell
                                                    FOX ROTHSCHILD LLP
                                                    101 Park Avenue, 17th Floor
                                                    New York, New York 10178
                                                    Telephone: (212) 878-7900
                                                    Facsimile: (212) 692-0940

                                                    Counsel for Lehman Brothers Holdings Inc.




                                                  22
